*767A motion to vacate an order based on excusable default requires the movant to demonstrate a reasonable excuse for the default and the existence of a potentially meritorious claim or defense (see Alberton Devs., Inc. v All Trade Enters., Inc., 74 AD3d 1000 [2010]; White v Incorporated Vil. of Hempstead, 41 AD3d 709, 710 [2007]; Lee v Arellano, 18 AD 3d 620 [2005]; Kumar v Yonkers Contr. Co., Inc., 14 AD3d 493, 494 [2005]; Reices v Catholic Med. Ctr. of Brooklyn & Queens, 306 AD2d 394 [2003]).
Under the circumstances here, the plaintiff offered a reasonable excuse for his default and demonstrated the existence of a potentially meritorious claim (see White v Incorporated Vil. of Hempstead, 41 AD3d at 710; Reices v Catholic Med. Ctr. of Brooklyn & Queens, 306 AD2d 394 [2003]). Accordingly, the Supreme Court should have granted the plaintiffs motion to vacate the order entered July 9, 2010. Dillon, J.E, Balkin, Leventhal and Belen, JJ., concur.